Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change March 10, 2008 Item 3 News Release The news release dated March 10, 2008 was disseminated through Marketwire’s Canadian and US Timely Disclosure, Continental Europe Finance and UK Media and Analyst networks. Item 4 Summary of Material Change Silver Standard Resources Inc. reporteditsfourth quarter and year-end 2007 financial results. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated March 10, 2008. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 10th day of March, 2008 March 10, 2008 News Release 08-6 SILVER STANDARD REPORTS YEAR-END 2007 RESULTS Vancouver, B.C. – Silver Standard Resources Inc. reports the following from the company’s fourth quarter and fiscal year 2007. [All figures are in Canadian dollars unless otherwise noted.] Financial Highlights §For the three months ended December 31, 2007, property expenditures totalled $27.7 million including $12.8 million for construction and mining equipment and $2.0 million for exploration at the Pirquitas property in Argentina; $5.0 million for exploration at Pitarrilla in Mexico; $2.7 million for exploration at the Diablillos property in Argentina; and $1.7 million for exploration at the San Luis property in Peru. § For the 12 months ended December 31, 2007, $52.9 million was incurred for capital equipment purchases and construction and $6.3 million for exploration at Pirquitas, $17.6 million for drilling and underground development at Pitarrilla, $8.2 million for exploration at San Luis, $4.8 million for exploration at Diablillos and $2.6 million for exploration at Snowfield. § Working capital at December year-end was $117.3 million with no long-term debt. Working capital included silver bullion carried at cost and net of the reclassification of the company’s ABCP to a long-term asset. § Subsequent to year-end, the company closed an US$138 million issue of senior unsecured convertible notes, for net proceeds of US$133.8 million after commissions, and sold its silver bullion for US$39.6 million. Silver Standard intends to use the total proceeds of approximately US$173 million for the construction of the Pirquitas mine and to advance its other projects. Financial Results The company reports a fourth quarter net loss of $14.7 million ($0.23 per share) for the three months ended December 31, 2007 compared with a net loss of $1.7 million ($0.02 per share) for the fourth quarter of 2006. The increased loss from the prior year was attributable to non-cash stock-based compensation of approximately $4.3 million and a further write-down of $8.0 million reflecting the estimated fair market value of the company’s Canadian asset-backed commercial paper (ABCP). Loss for the 12 months ended December 31, 2007 was $34.1 million ($0.55 per share) compared with earnings of $16.4 million ($0.28 per share) for 2006, which reflected a gain of $35 million from the sale of a property joint venture interest. Results for 2007 were impacted primarily by a $12.0 million write-down, including $8.0 million during the fourth quarter, of the estimated fair value of the company’s ABCP. Selected Financial Data (CDN$000’s, except per share amounts) This summary of selected financial data should be read in conjunction with the management discussion and analysis (“MD&A”) of the unaudited consolidated operating results and financial condition of the company for the three and 12 months ended December 31, 2007 and 2006. Three Months Ended December 31 Twelve Months Ended December 31 2007 2006 2007 2006 Earnings (Loss) (14,689) (1,701) (34,125) 16,382 Earnings (Loss) per share (basic and diluted) (0.23) (0.02) (0.55) 0.28 Cash generated used in operating activities (3,387) (1,280) (4,531) (2,500) Cash generated by financing activities 4,470 719 11,794 203,267 Cash used in mineral property costs, property, plant and equipment (27,719) (12,281) (88,305) (42,987) Financial Position December 31, 2007 December 31, 2006 Cash and cash equivalents 80,629 229,616 Silver bullion 15,787 15,787 Marketable securities 33,209 5,817 Current assets – total 132,981 255,596 Other investments - ABCP 45,102 - Current assets and ABCP - total 178,083 255,596 Current liabilities - total 15,713 5,362 Working capital (net of ABCP reclassified to other investments in 2007) 117,268 250,234 Total assets 498,844 471,013 Project Updates Mina PirquitasSince the decision in October 2006 to place the Pirquitas Project in production, Silver Standard has made significant progress in advancing the project.The mining equipment has arrived at site and is fully commissioned.Equipment operators have been trained and are conducting general civil works with the construction team, developing open pit and waste access routes and carrying out initial open pit pre-stripping.Site preparation earthworks are 70% complete, pre-cast concrete footings are 60% complete and the pre-fabricated steel structure for the process building is 30% complete.All of the major pieces of equipment required for the process plant have been ordered.The construction camp and all associated facilities on site are complete.Additionally, off-site pre-fabricating and marshalling facilities are in place at lower altitudes near the regional capital of Jujuy.The Pirquitas Project is on target to commence commissioning in the fourth quarter of 2008 and ship concentrate in the first quarter of In November 2007, Silver Standard updated the capital cost estimate for the project to US$220 million from the initial capital cost estimate of US$146 million, which was based on 2005 cost estimates.As at December 31, 2007, approximately US$52.9 million of capital expenditures have been incurred on the property. San Luis, Peru An initial resource estimate for the Ayelén Vein was reported during the fourth quarter with measured and indicated resources totalling 265,000 ounces of gold and 7.1 million ounces of silver at a grade of 12.24 grams of gold per tonne and 328.9 grams of silver per tonne.Underground development, feasibility work and diamond drilling at the BP Zone are expected to commence in the second quarter of 2008, subject to permitting. Silver Standard presently holds a 55% interest in the San Luis project and has elected to increase its interest to 70% by completing a feasibility study.Silver Standard has the right to increase its interest in the San Luis project to 80% by placing the project in production. Esperanza Silver Corporation is the company’s joint venture partner. Pitarrilla, Mexico In the fourth quarter, Silver Standard reported an increase of 32.7 million ounces of indicated silver resources. Measured resources now total 105.5 million ounces of silver, indicated resources total 277.7 million ounces and inferred resources total 193.2 million ounces, placing Pitarrilla among the largest silver discoveries in the last decade. Infill and exploration drilling of the Breccia Ridge Zone is ongoing and work on the three kilometer-long underground ramp to access the high grade silver and base metal mineralization of the Breccia Ridge Zone continues.An engineering scoping study has commenced toestimate the project economics of developing this higher grade zone, which is expected to be completed later in 2008. Diablillos, ArgentinaSilver Standard is nearing completion of a 11,000 meter program of diamond drilling at its wholly-owned Diablillos silver-gold project.The objective of the program is to better define the inferred resource of 93.8 million ounces of silver resources and 815,000 ounces of gold resources, with an updated resource estimateanticipated in the firsthalf of 2008. This will be followed by an updated prefeasibility study to be completed later in the year. Snowfield, Canada An updated resource estimate is imminent following a diamond drilling program completed during the summer and fall of 2007. Measured and indicated resources are currently 2.35 million ounces of gold and inferred resources total 0.67 million ounces of gold.
